Citation Nr: 1235100	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-25 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for residuals of a right wrist laceration.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from May 1977 to May 1980.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2005 by the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO).

The Veteran was afforded a hearing before the Board in July 2011.  At that time, his representative raised an informal claim of entitlement to an evaluation in excess of 20 percent for right carpal tunnel syndrome.  This issue has not been developed for appellate review and is therefore referred for any appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right wrist laceration residuals are manifested by a slightly elevated, superficial, well-healed, stable, firm, and inflexible c-shaped scar measuring six or seven centimeters long by 0.1 or 0.5 centimeters wide.  The scar is irregular and atrophic, as well as occasionally painful, slightly shiny, and easily visible with mild keloid formation.  

2.  The Veteran's right wrist laceration residuals have not resulted in open areas, ulceration, skin breakdown, inflammation, edema, redness, erythema, increased warmth to touch, induration, inflexibility of the skin surrounding the scar, atrophy, skin changes indicative of disuse, adherence to underlying tissue, functional impairment, limitation of motion, or sensory, motor, neurological, or reflex abnormalities. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for right wrist laceration residuals are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In February 2005, prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to substantiate his increased rating claim for right wrist laceration residuals.  Specifically, the Veteran was advised to submit evidence showing this service-connected disability increased in severity or got worse.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.

The Veteran was further advised in May 2007 of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  In particular, the Veteran was encouraged to submit evidence showing the nature and severity of his condition, the severity and duration of the symptoms, and the impact of the condition and/or symptoms on his employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, and statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  The Veteran's claim was readjudicated following this notice in a September 2007, July 2008, and July 2012 supplemental statement of the case. 

The Board further finds that a reasonable person could be expected to understand what information and evidence was required to substantiate an increased rating claim for right wrist laceration residuals.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was also afforded the opportunity to testify before the Board in support of his claim, and did so in July 2011.  The hearing transcript is of record.  The Veteran also had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Treatment records from the Pennsylvania Department of Corrections were also obtained and associated with the claims file.  The Veteran was afforded VA examinations in conjunction with his increased rating claim for right wrist laceration residuals.  The examinations evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran's claim was previously before the Board in December 2008 and October 2011 and remanded for additional evidentiary development, to include affording the Veteran a hearing and providing the Veteran a VA examination.  The requested development was substantially completed.  In this regard, the Board's October 2011 remand order requested that the Veteran be afforded a VA examination in which range of motion testing was repeated ten times.  A careful review of the February 2012 VA examination report shows that range of motion testing was repeated three times.  As range of motion testing was repeated, although not to the degree requested, the Board finds substantial compliance with the October 2011 remand order, particularly where repetitive use testing is routinely performed only three times and not ten.  Accordingly, the Veteran's claim is before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e). 

The Veteran contends that he is entitled to an increased disability rating for his service-connected right wrist laceration residuals.  The RO granted service connection for right wrist laceration residuals in a rating decision dated April 1989.  The RO evaluated the Veteran's disability as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805 for scars, effective January 24, 1989.  A notation to this diagnostic code directed the rater to evaluate this disability based on limitation of function of the affected part.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal on this issue, but the Board issued a decision in October 1990 in which it continued the Veteran's non-compensable rating for right wrist laceration residuals.  

The Veteran submitted an increased rating claim in May 2003.  The RO continued the Veteran's noncompensable disability rating under Diagnostic Code 7805 for service-connected right wrist laceration residuals in a September 2003 rating decision.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  In December 2004, the Veteran again requested an increased rating for his service-connected right wrist laceration residuals.  The RO continued the Veteran's noncompensable rating under Diagnostic Code 7805 in a May 2005 rating decision.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.      

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Treatment records from the Pennsylvania Department of Corrections dated June 2002 showed that the Veteran had subjective complaints of numbness and tingling in his right wrist.  He also reported problems working in the garment factory due to these symptoms.  The diagnosis was carpal tunnel syndrome.  

A physician from the Pennsylvania Department of Corrections examined the Veteran at VA's request in July 2003.  A chart review indicated that the Veteran had multiple visits to sick call in the past with complaints of right wrist and hand numbness.  The physician described these complaints as carpal tunnel syndrome complaints.  A physical examination of the Veteran revealed evidence of a scar on the volar aspect of the right wrist.  The Veteran had full range of motion and +2 radial pulses.  It was also noted that the Veteran was prescribed use of non-steroidal anti-inflammatory drugs and a wrist splint.  X-rays of the Veteran's right wrist taken in August 2003 were unremarkable.  
     
In October 2003, the Veteran went to sick call and stated that his right wrist was "very painful."  He requested a cortisone injection.  A physical examination of the Veteran's right wrist showed minimal edema and decreased range of motion secondary to pain.  The Veteran's pulses were noted to be +2 and the diagnosis was carpal tunnel syndrome.  The examiner administered a cortisone injection.

The Veteran submitted a statement in support of his claim dated December 2004.  According to the Veteran, his right wrist disability was manifested by worsening pain and "limits."  He later described his right wrist problems as ongoing and severe in a July 2005 statement.

A physician from the Pennsylvania Department of Corrections examined the Veteran at VA's request in February 2005.  A physical examination of the Veteran's right wrist scar indicated that it was not tender or painful.  Range of motion of the right wrist was, however, limited on extension with evidence of decreased grip strength.  It was also noted that the Veteran was last seen in sick call for an evaluation of his right wrist in October 2003.  

The Veteran was afforded a VA scars examination in June 2007.  He reported subjective complaints of occasional right wrist weakness, clumsiness, and difficulty holding a glass since discharge from service.  A physical examination of the Veteran's right wrist revealed a slightly elevated, superficial, stable, firm, and inflexible c-shaped scar without evidence of open areas, ulceration, skin breakdown, inflammation, edema, redness, erythema, increased warmth to touch, or induration.  The texture of the skin on the scar was irregular and atrophic, as well as slightly shiny and easily visible, but not scaly.  Evidence of mild keloid formation was noted, but there was no inflexibility of the skin surrounding the scar.  The laceration itself was six centimeters long by 0.5 centimeters wide.  The Veteran denied scar pain or current treatment, and no evidence of adherence of the scar to the underlying tissue was found.  His radial and ulnar pulses were intact and a sensory and motor examination was grossly normal.  There was no limitation of motion in the wrist and no evidence of pain with palpation.  The Veteran was also noted to be left-handed.  The diagnosis was right wrist laceration with mild keloid formation and no pain or loss of range of motion.  

In a deferred rating decision dated September 2009, the RO determined that the Veteran submitted an informal service connection claim for carpal tunnel syndrome in December 2004.  The RO subsequently granted service connection for right carpal tunnel syndrome associated with right wrist laceration residuals in a January 2010 rating decision.  The RO evaluated the Veteran's right carpal tunnel syndrome as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515 for paralysis of the median nerve, effective December 21, 2004.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal on the issue of entitlement to an effective date earlier than December 21, 2004, for the grant of service connection for right carpal tunnel syndrome.  The Board denied the Veteran's earlier effective date claim in an October 2011 Board decision.

The Veteran was afforded a VA examination in October 2009 to assess the severity of his carpal tunnel syndrome.  It was noted that the Veteran sustained a laceration to his right wrist in service which required surgical repair.  Since discharge from service, the Veteran experienced incisional pain, as well as right hand and wrist weakness and numbness.  Presently, the Veteran also reported subjective complaints of constant pain, tingling and numbness in his right hand and fingertips, weakness and stiffness, and he had difficulty raising his hand when washing his back.  The Veteran denied any other neurological complaints.  The Veteran's disability since onset was described as progressively worse, but he received no current treatment.  It was further noted that the Veteran was incarcerated for 27 years, and during that time, "they [the prison medical staff] didn't know what to do" in terms of treating the Veteran's disability.  Past use of anti-inflammatory medications and a splint proved ineffective, according to the Veteran.

A motor examination of the Veteran's right upper extremity revealed 4/5 strength with functional impairment in the right hand on flexion and extension.  According to the examiner, however, the Veteran exhibited poor effort.  Otherwise, the motor examination was normal.  A sensory examination of the right hand revealed evidence of decreased vibration in the dorsum.  Otherwise, the sensory examination was normal.  A peripheral nerves examination was likewise normal and no evidence of muscle atrophy, abnormal muscle tone or bulk, or tremors, tics, or other abnormal movements was found.  Range of motion of the right wrist was to 50 degrees on dorsiflexion and to 75 degrees on palmar flexion.  Radial deviation was to 20 degrees, while ulnar deviation was to 25 degrees.  The examiner observed objective evidence of pain following repetitive motion, but there was no additional limitation of range of motion after three repetitions.  X-rays of the right wrist were normal.  

According to the examiner, the Veteran was not retired but was unemployed for more than 20 years since he was a penitentiary inmate.  The diagnosis was right carpal tunnel syndrome, with neuralgia.  The severity of his right wrist carpal tunnel syndrome prevented exercise, sports, and recreation, had a severe effect on the Veteran's ability to do chores, bathe, and dress himself, as well as a moderate effect on his ability to shop, travel, feed, toilet, and groom himself.  

The Veteran presented to a VA medical facility in January 2011 for a primary care appointment.  It was noted that the Veteran was incarcerated for several years, recently released to a halfway house, and currently looking for work.  A review of systems was negative for any musculoskeletal or neurological complaints.  A physical and neurological evaluation was negative for any right wrist abnormalities or residuals thereof.  No evidence of clubbing or cyanosis was found and the Veteran's upper extremity strength was 5/5.  Sensation was intact to light touch and reflexes in the triceps and biceps were +2.         

The Veteran testified before the Board in July 2011.  Specifically, he indicated that his right wrist was "still the same as it's always been" in that he had difficulty with numbness, limited movement, decreased grip strength, and the performance of certain activities of daily living such as washing his back, donning shoes, etc.  The Veteran stated that his right wrist scar was tender and tight, and he also expressed the opinion that his service-connected carpal tunnel syndrome warranted a higher rating.  The Veteran further testified that he was still able to work using a sewing machine and that he occasionally used his right hand to wind the bobbin.    

The Veteran returned to VA in November 2011 for additional care.  A review of systems was negative for any musculoskeletal or neurological complaints.  A physical and neurological evaluation was negative for any right wrist abnormalities or residuals thereof.  No evidence of clubbing or cyanosis was found and the Veteran's upper extremity strength was 5/5.  Sensation was intact to light touch and reflexes in the triceps and biceps were +2.  A VA treatment record dated February 2012 recorded similar objective findings.     

The Veteran was afforded another VA examination in February 2012.  He reported subjective complaints of mild, constant right wrist pain, decreased grip strength and an inability to lift heavy objects, weakness, and intermittent numbness in the fingers.  The Veteran obtained some relief from his symptoms in the past with use of a wrist splint, but he stopped wearing it because it was uncomfortable.  The Veteran indicated that his right wrist scar was healed and that he received no treatment for it since discharge from service.  He also denied taking any pain medication and experienced no skin breakdown or pain as a result of the scar.  According to the Veteran, he worked in the past for eight years as a sewing machine operator.  He had limited use of his nondominant right hand in this job due to wrist pain.  He was laid off two weeks prior to this examination, but the reason for this employment action was not discussed.  The examiner also noted initially that the Veteran's ability to perform activities of daily living, particularly those activities that required heavy lifting or gripping objects, was limited by the right wrist pain and weakness, as well as the scars.

A physical examination of the right wrist and hand showed a seven by 0.1 centimeter scar around the wrist and a two by 0.1 centimeter scar on the mid anterior aspect above the right hand.  The scar on the mid aspect was noted to have mild keloid formation, without evidence of inflammation or edema.  The right wrist scar was negative for any keloid, inflammation, or edema.  The examiner described the scars as well-healed and superficial, without evidence of underlying tissue damage, pain on palpation, skin breakdown, or limitation of motion or function.  

The Veteran reported subjective complaints of pain upon making a fist or lifting heavy objects with the right hand.  Range of motion testing of the right wrist revealed extension to 70 degrees, with pain beginning at 70 degrees; palmar flexion to 90 degrees, with pain beginning at 90 degrees; and ulnar and radial deviation each to 50 degrees, without pain.  Flexion of the fingers at the metacarpophalangeal joint was to 90 degrees, with pain beginning at 90 degrees; while extension of the fingers at the metacarpophalangeal joint was to 30 degrees, with pain.  Abduction of the fingers was to 20 degrees, with mild pain beginning at 20 degrees; and the Veteran was able to perform thumb-to-finger touch testing, albeit with subjective complaints of pain.  Range of motion testing was not additionally limited by pain, weakness, or fatigability on repetitive use.  There was also no evidence of muscle atrophy, joint effusion, heat, swelling, or edema on the right wrist, hand, or palm.  Sensory testing of the fingers was unremarkable, despite positive Tinel and Finkelstein Tests.  Strength testing was normal and without evidence of wrist muscle or nerve impairments.  The diagnosis was mild, chronic right wrist strain, as well as scars on the volar aspect of the right wrist and mid anterior of the right hand.        

According to later statements from the examiner, the Veteran's disabilities did not result in functional impairment, to include weakness, excess fatigability, lack of coordination with repeated use, or flare-ups.  Further, the examiner found no evidence of loss of functional use, to include atrophy or skin changes indicative of disuse, or muscle or nerve impairment in the right wrist or hand.  In reaching these conclusions, the examiner reviewed the claims file, performed a history and physical examination, and noted that the Veteran was employed as a sewing machine operator as recently as two weeks prior to the VA examination.     

In June 2012, the Veteran reported subjective complaints of right wrist pain.  A musculoskeletal and neurological evaluation conducted at that time was unremarkable.  No evidence of clubbing or cyanosis was found and the Veteran's upper extremity strength was 5/5.  Sensation was intact to light touch and reflexes in the triceps and biceps were +2.  However, the examiner noted that the Veteran's complaints were consistent with limited strength in the right wrist.  The examiner requested a nerve conduction study to assess the Veteran's carpal tunnel syndrome, but he failed to report for the scheduled procedure and, to date, made no attempt to reschedule it for a later date as demonstrated in a July 2012 neurology procedure note. 

The Veteran's right wrist laceration residuals were initially evaluated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805 for scars.  A notation to this diagnostic code directed the rater to evaluate the disability based on limitation of function of the affected part.  During the appeal period, the criteria for evaluating skin disabilities were revised to include consideration of burn scars, effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  This revision also afforded veterans rated under Diagnostic Codes 7800-7805 before October 23, 2008, the opportunity to request review under these code provisions regardless of whether the disability increased since the last review.  Id.  

Where a law or regulation changes during the pendency of a claim for an increased rating, VA must first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits a claimant had prior to enactment of the new rule.  VAOPGCPREC 07-2003, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002).  As the new criteria only apply to claims filed on or after October 23, 2008, and the Veteran has not requested review under the amended regulations, the amended regulations are not applicable in this case. 

Prior to October 23, 2008, 38 C.F.R. § 4.118, Diagnostic Code 7801 contemplated scars other than on the head, face, or neck that were deep or caused limited motion.  A 10 percent rating was assigned for an area or areas exceeding six square inches (39 square centimeters).  A 20 percent rating was assigned for an area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent rating was assigned for an area or areas exceeding 72 square inches (465 square centimeters), while a 40 percent rating, the highest available schedular rating, was assigned for an area or areas exceeding 144 square inches (929 square centimeters).  Explanatory Note (2) defined a deep scar as one associated with underlying soft tissue damage.

Diagnostic Code 7802 contemplated scars other than on the head, face, or neck that were superficial and that did not cause limitation of motion.  A 10 percent disability rating was assigned for an area or areas of 144 square inches (929 square centimeters) or greater.  Explanatory Note (2) defined a superficial scar as one not associated with underlying soft tissue damage.  

Superficial, unstable scars were rated as 10 percent disabling under Diagnostic Code 7803.  Explanatory Note (1) defined an unstable scar as one where, for any reason, there was frequent loss of covering of the skin over the scar.  Similarly, superficial scars painful on examination were rated as 10 percent disabling under Diagnostic Code 7804, while other scars evaluated under Diagnostic Code 7805 were rated based on limitation of function of the affected part.

Regarding limitation of function, 38 C.F.R. § 4.71a, Diagnostic Code 5214 contemplated disability ratings for ankylosis of the wrist, while Diagnostic Code 5215 rated wrist disabilities based on limitation of motion.  A 10 percent disability rating was assigned under Diagnostic Code 5215 for palmar flexion of the minor (non-dominant) wrist limited in line with the forearm.  A 10 percent disability rating was also assigned under this code provision for dorsiflexion of the minor wrist to less than 15 degrees.  

The preponderance of the evidence is against a compensable evaluation for right wrist laceration residuals for any period of time covered by the appeal.  In this regard, the Veteran's right wrist laceration residuals are manifested by a slightly elevated, superficial, well-healed, stable, firm, and inflexible c-shaped scar measuring six or seven centimeters long by 0.1 or 0.5 centimeters wide.  The scar is irregular and atrophic, as well as occasionally painful, slightly shiny, and easily visible with mild keloid formation.  The Veteran's right wrist laceration residuals are not manifested by open areas, ulceration, skin breakdown, inflammation, edema, redness, erythema, increased warmth to touch, induration, inflexibility of the skin surrounding the scar, atrophy, skin changes indicative of disuse, adherence to underlying tissue, functional impairment, limitation of motion, or sensory, motor, neurological, or reflex abnormalities. 

The evidence of record also does not reflect, nor does the Veteran allege, that his right wrist is manifested by ankylosis of any kind.  Moreover, while the Veteran experienced decreased range of motion in the right wrist, neither palmar flexion of the minor (non-dominant) wrist limited in line with the forearm nor dorsiflexion of the minor wrist to less than 15 degrees was shown even taking into account pain and residuals of repetitive use as a result of the service-connected right wrist scar lacerations residuals.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Instead, the objective evidence of record indicated that these symptoms stemmed from the separately service-connected right carpal tunnel syndrome.  Accordingly, a compensable evaluation is not warranted under either 38 C.F.R. § 4.118, Diagnostic Code 7805, or 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215.

To the extent that the Veteran's right carpal tunnel syndrome has been found to be associated with his right wrist laceration residuals, the RO determined that the Veteran's right carpal tunnel syndrome was 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515, effective December 21, 2004 in a January 2010 rating decision.  The Veteran was notified of this decision and provided his appellate rights, but did not express disagreement or perfect an appeal with respect to the initial disability rating assigned in that case.  

While the February 2012 VA examiner initially indicated that the Veteran's ability to perform certain activities of daily living, particularly those activities that required heavy lifting or gripping objects, was limited by the scars, among other symptoms, the examiner thereafter expressed the opinion that the scars did not result in functional impairment or loss of functional use, to include atrophy or skin changes indicative of disuse, or muscle or nerve impairment.  The VA examination reports dated June 2007 and October 2009 found no evidence of functional impairment related to the right wrist laceration residuals and/or attributing functional impairment to the service-connected right carpal tunnel syndrome.  These VA examination reports are highly probative evidence on the severity of the Veteran's service-connected right wrist laceration residuals because the examiners relied on professional training and expertise, an interview with and physical examination of the Veteran, and in some cases, a review of the claims file, and provided a rationale before reaching these conclusions.

The conclusions in this regard are further bolstered by the Veteran's own accounts.  Specifically, the Veteran regularly denied receiving treatment for his right wrist scar since discharge from service as evidenced in June 2007 and February 2012 VA examination reports.  He also described the scar as being healed and consistently reported no complaints of or residuals related to the right wrist scar.  Instead, the Veteran's subjective complaints were attributable to his service-connected right carpal tunnel syndrome.  

The Board has also considered other potentially applicable diagnostic code provisions in effect prior to October 23, 2008.  In this regard, Diagnostic Codes 7801-7804 are potentially applicable in this case.  Diagnostic Code 7801 contemplated scars other than on the head, face, or neck that were deep or caused limited motion.  However, the Veteran's right wrist scar was not shown to cover an area or areas exceeding six square inches or more.  Additionally, VA examination reports and treatment records as well as prison treatment records routinely showed that the Veteran's right wrist scar was not deep, manifested by underlying soft tissue damage, nor did it result in limitation of motion.  Therefore, a compensable evaluation is not warranted under Diagnostic Code 7801 for any period of time covered by the appeal.

Although the Veteran's right wrist scar was described as superficial and without limitation of motion, the size of the Veteran's right wrist scar does not cover 144 square inches (929 square centimeters) or greater contemplated for a 10 percent rating under Diagnostic Code 7802.  Similarly, the Veteran does not allege, nor does the record reflect, that his right wrist scar was unstable or manifested by frequent loss of covering of the skin over the scar.  On the contrary, the objective evidence described the scar as being well-healed and stable.  Thus, a compensable evaluation is not warranted under Diagnostic Codes 7802 or 7803.  

Superficial scars painful on examination are rated as 10 percent disabling under Diagnostic Code 7804.  The Veteran reported subjective complaints of intermittent pain related to his right wrist scar in an October 2009 VA examination report.  His statements are competent evidence as to these symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  However, Diagnostic Code 7804 makes clear that the scars must be found to be painful on examination.  In this case, the Veteran frequently denied pain related to the right wrist scar and no objective evidence of pain related to the scar was found on examination.  Accordingly, a compensable evaluation under Diagnostic Code 7804 is not warranted for any period of time covered by the appeal.  The Veteran also reported subjective complaints of right hand and wrist pain.  The Veteran's complaints in this regard were noted on objective examination, attributed to his right carpal tunnel syndrome, and considered in the award of the 20 percent evaluation for this disability.   

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's service-connected right wrist laceration residuals are not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right wrist laceration residuals are rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.4118, Diagnostic Codes 7801-7805.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected right wrist laceration residuals are congruent with the disability picture represented by the disability rating assigned herein.  A compensable rating is provided for certain manifestations of scars, but the medical evidence demonstrates that those manifestations are not present in this case.  The currently assigned noncompensable disability rating for the Veteran's service-connected right wrist laceration residuals reasonably describes the Veteran's disability level and symptomatology due to his service-connected scar and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.4118, Diagnostic Codes 7801-7805; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected right wrist laceration residuals cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.  

Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  38 C.F.R. § 3.155(a) (2011); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran in this case was incarcerated for several years, including for a period of time covered by this appeal.  During his incarceration, the Veteran indicated in a June 2002 treatment note that he worked in the garment factory and had occasional difficulty with this work because of his service-connected right carpal tunnel syndrome.  However, the Veteran was able to secure similar employment following his release from prison.  In particular, the Veteran testified as recently as July 2011 that he was able to continue using a sewing machine and occasionally used his right hand to wind the bobbin approximately every ten minutes, despite his service-connected disabilities.  The Board acknowledges, however, that the Veteran was laid off shortly before his February 2012 VA examination.  The reasons for this employment action were not discussed, but the Veteran has not alleged, nor does the record reflect, that this employment action was taken due to his service-connected disabilities.  Therefore, the issue of entitlement to TDIU due to a service-connected disability is not reasonably raised by the record. 

In summary, a compensable evaluation for right wrist laceration residuals is not warranted for any period of time covered by the appeal.  Moreover, there is no distinct period at which time a greater or lesser evaluation is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings); cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  

The Board considered the doctrine of reasonable doubt in reaching this decision.  However, as the preponderance of the evidence is against a compensable evaluation for right wrist laceration residuals, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for right wrist laceration residuals is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


